



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Phinney, 2013
    ONCA 85

DATE: 20130212

DOCKET: C55727

Laskin, Rouleau and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Charles A. Phinney

Appellant

Charles Adam Phinney, acting in person

Apple Newton-Smith, acting as duty counsel

Alexander Hrybinsky, for the respondent

Heard: February 4, 2013

On appeal from the conviction entered on January 23, 2012
    and the sentence imposed on June 8, 2012 by Justice Margaret F. Woolcott of the
    Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant has produced satisfactory proof that he is a full status
    Métis.  In that circumstance we vary his probation order by deleting condition
    (r) 2. at page 18 of this Appeal Book (Abstain from owning, possessing, or
    carrying any weapons  as defined in the
Criminal Code
).

[2]

The appeal is otherwise dismissed.


